         Case 3:19-cv-01060-VLB Document 32 Filed 02/08/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 JACOB Z. WAITZE                         :
                                         :
 Plaintiff,                              : No. 19-cv-1060
                                         :
 v.                                      :
                                         : February 8, 2021
 WARDEN M. LICON-VITALE, ET AL.,         :
                                         :
 Defendants.                             :
                                         :

      MEMORANDUM OF DECISION DENYING MOTION TO AMEND/CORRECT
                        COMPLAINT, DKT. 31

       This action came before the Court following the filing of a complaint by the

Plaintiff on July 8, 2019. Dkt. 1. The original complaint generally asserts claims

against 24 defendants—which includes employees and inmates at Federal

Correctional Institution (“FCI”) Danbury—relating to several events taking place

between March 2019 and June 2019. Id. The original complaint described events

involving the Plaintiff’s placement in and conditions of FCI Danbury’s security

housing unit (“SHU”), threats to and assaults made against the Plaintiff by his

fellow inmates, and allegations of deliberate indifference to his medical needs by

several staff members. Id. The same day the original complaint was filed, the

Plaintiff filed a motion for leave to proceed in forma pauperis; Dkt. 2; which was

subsequently granted. Dkt. 7.

       On July 26, 2019, the Plaintiff filed his first motion for leave to file an

amended complaint seeking authorization to strike, replace, and add certain




                                         1
           Case 3:19-cv-01060-VLB Document 32 Filed 02/08/21 Page 2 of 7




allegations and defendants. Dkt. 8. The Court granted the first motion to amend.

Dkt. 10.

      On August 22, 2019, the Plaintiff filed his second motion for leave to file an

amended complaint. Dkt. 15. Shortly thereafter, and before the Court addressed

the second motion, on August 28, 2019 the Plaintiff filed his third motion for leave

to file an amended complaint. Dkt. 17. On February 25, 2020, the Court entered an

omnibus order addressing several motions then pending before the Court

including the second and third motions to amend. Dkt. 21. In that decision, the

Court stated:

      On July 30, 2019, the court granted Plaintiff leave to file an amended
      complaint to add six new defendants, ten new paragraphs of factual
      allegations regarding conditions at FCI Danbury during the period
      from June 28, 2019 to July 16, 2019, and six new requests for monetary
      relief and to withdraw his claims against Defendants J. Doe 8 and J.
      Doe 9. See Mot. Amend, Doc. No. 8; Order, Doc. No. 10. Plaintiff did
      not, however, submit or file an amended complaint that named the six
      new defendants and included, the allegations against those
      defendants and the new requests for relief.

      Plaintiff has filed a second and a third motion for leave to file an
      amended complaint. In the second motion to amend, Plaintiff seeks
      permission to add two new defendants, Mail Room Staff Members
      Vanuyne and Gerrish, to further identify John Doe 7, as Mrs.
      McGettigan, to add four new requests for monetary relief and to
      correct the spelling of the name of an inmate referred to as Alicia in
      the complaint. See Mot. Amend, Doc. No. 15, at 1. Plaintiff also seeks
      to acknowledge that he misspelled defendant as defendant in some or
      all of his prior motions. See id. In the third motion to amend, Plaintiff
      seeks permission to add five new defendants, Administrative Remedy
      Coordinator J. Doe 10, Counselor Gerhard and Correctional Officers
      Parker, Perez and Caswell, and a new request for injunctive relief. See
      Mot. Amend, Doc. No. 17.

Dkt. 21 at 7–8. The Court concluded that the Plaintiff failed to set forth any

basis on which to permit him to add the seven new defendants. The Court



                                         2
         Case 3:19-cv-01060-VLB Document 32 Filed 02/08/21 Page 3 of 7




permitted Plaintiff to substitute Mrs. McGettigan for the Defendant listed as

Correctional Officer J. Doe 7 and to add the four new requests for monetary

relief. The Court also permitted Plaintiff to correct the spelling of inmate

Alicea’s name. The Court entered the following:

      The court directs Plaintiff to file ONE amended complaint. The
      amended complaint should include the defendants named in the
      complaint against whom Plaintiff still seeks to proceed as well as the
      allegations and requests for relief asserted against those defendants.
      In addition, the amended complaint should include: the six new
      defendants identified in the first motion to amend, [Doc. No. 8,
      Lieutenant McGettigan, Case Manager Niewinski, Case Manager
      Ramos, Correctional Officer Hart, Correctional Officer Leger and
      Correctional Officer Bargsten; the allegations against those
      defendants as described in paragraphs 30 through 39 of the first
      motion to amend, Doc. No. 8; the six new requests for compensatory
      or punitive damages described in the first motion to amend, Doc. No.
      8; the four new requests for compensatory or punitive damages
      described in the second motion to amend, Doc. No. 15. The amended
      complaint should also substitute Mrs. McGettigan for Defendant
      Correctional Officer J. Doe 7, correct the spelling of Inmate Alicea’s
      name and eliminate Correctional Officers J. Doe 8 and J. Doe 9 as
      defendants.

      Plaintiff shall file his amended complaint within twenty-one (21) days
      of the date of this order. If Plaintiff chooses not to file an amended
      complaint, the case will be subject to dismissal without further notice
      from the court.

Dkt. 21 at 14.

      On March 17, 2020, the Plaintiff filed his fourth motion for leave to file an

amended complaint. Dkt. 22. The Court denied the motion because the Plaintiff

sought to add defendants that the Court did not authorize, and the amended

complaint included few factual allegations against the named defendants. Dkt. 25.

The Court explained for a second time that his complaint should include “facts

describing each defendant’s conduct, the dates on which and the locations where



                                         3
        Case 3:19-cv-01060-VLB Document 32 Filed 02/08/21 Page 4 of 7




the conduct occurred, if known by the plaintiff, and how the conduct may have

violated the plaintiff’s rights.” Dkt. 25 at 4–5. The Court authorized the Plaintiff to

file one more amended complaint that complied with the Court’s instructions. Dkt.

25 at 5. The Court explicitly instructed the Plaintiff as follows:

      The amended complaint may include: the defendants named in the
      Complaint, Warden M. Licon-Vitale, Associate Warden Comstock, Unit
      Manager Moore, Captain Whitley, Lieutenant Quinones, SIS Lieutenant
      Hayes, SIS Technician Tiernan and Correctional Officers Hansen,
      Talbot, J. Doe 1, J. Doe 2, J. Doe 3, J. Doe 4, J. Doe 5, and J. Doe 6,
      against whom Waitze still seeks to proceed, as well as the allegations
      and requests for relief asserted against those defendants. In addition,
      the amended complaint may include: Lieutenant McGettigan, Case
      Manager Niewinski, Case Manager Ramos, Correctional Officer Hart,
      Correctional Officer Leger and Correctional Officer Bargsten as
      defendants and the allegations against those defendants as described
      in paragraphs 30 through 39 of the first motion to amend, Doc. No. 8,
      and the new requests for compensatory or punitive damages
      described in the first motion to amend, Doc. No. 8, and the second
      motion to amend, Doc. No. 15.

      The amended complaint may also substitute Correctional Officer/Food
      Service Assistant McGettigan for the Correctional Officer J. Doe 7
      defendant named in the Complaint. The amended complaint should
      also include facts describing each defendant’s conduct, the dates on
      which and the locations where the conduct occurred, if known by
      Waitze, and how the conduct may have violated Waitze’s
      constitutional rights. Waitze need not attach exhibits to the amended
      complaint. Waitze shall file his amended complaint within twenty (20)
      days of the date of this order. If Waitze chooses not to file an amended
      complaint or fails to file an amended complaint that complies with the
      Court’s order, the case will be subject to dismissal without further
      notice from the Court.

Dkt. 25 at 5–6.

      On June 23, 2020, the Plaintiff filed his fifth motion for leave to amend

complaint. Dkt. 27. The Court denied this motion finding that: “The Plaintiff has

failed to set forth any factual allegation against John Doe 4, 5, and 6. Further, the

amended complaint contains several allegations not connected to any specific

                                          4
           Case 3:19-cv-01060-VLB Document 32 Filed 02/08/21 Page 5 of 7




Defendants’ conduct.”       Dkt. 28.   The Court concluded that: “[i]n view of the

Plaintiffs multiple failed attempts to file a complaint even with the Court’s clear

instructions, the case is dismissed without prejudice to the Plaintiff filing a

complaint that complies with the Court’s instructions within 35 days. If the Plaintiff

fails to file a complaint that complies with the Court's instructions within 35 days,

the dismissal will convert to one with prejudice unless good cause exists

otherwise.” Dkt. 28. On December 1, 2020, the Plaintiff sought additional time to

file an amended complaint, which was granted. Dkt. 29, 30.

         On December 22, 2020, the Plaintiff filed his sixth motion for leave to amend

complaint. Dkt. 31. The sixth motion is the motion currently pending before the

Court.

         The sixth attempt to amend his complaint continues to fail to state claims

against each defendant named. The complaint describes a plethora of incidents

but does not state each act or omission which he claims violates which rights. For

example, the Plaintiff states that:

         On April 29 2019, I was awoken by getting punched in the face by
         Inmate M. Woods in my bed in G-Unit. This was an arguable 8th
         Amendment violation for the prison officials’ failure to protect given
         they knew there may be a substantial risk I would be seriously harmed.
         Responsibility for this falls upon defendants Whitley, Comstock, and
         Licon-Vitale.

Dkt. 31, at 5. However, there is no allegation tying those three defendants to an act

or omission that would lead to a conclusion that these defendants violated the

Plaintiff’s rights.

         Another example of the Plaintiff’s failure to comply with the Court’s order is

where he states:

                                            5
        Case 3:19-cv-01060-VLB Document 32 Filed 02/08/21 Page 6 of 7




      On May 1 2019, I was awoken again by being assaulted by Inmate M.
      Woods with a lock in a sock, again in my bed in G-Unit, causing
      enough damage to require stitches in multiple locations. At the date
      of this writing, June 23 2020, I still feel physical pain in the locations
      on my head where I was hit with the mentioned weapon, in particular
      where there is now a significant lump and associated crescent-shaped
      scar on the back of my head. There are multiple locations on my head
      with crescent-shaped scars due to this incident. This was another 8th
      Amendment violation for the same rationale and with the same blame
      mentioned in #7 of this Statement of Case.

Id. The Plaintiff again does not tie those three defendants to an act or omission

that would lead to a conclusion that these defendants violated the Plaintiff’s rights.

These are just two of several examples where the Plaintiff failed to follow the

Court’s instructions.

      Further, the sixth attempt to amend his complaint now misjoins numerous

unrelated claims. Claims arising out of separate facts against different defendants

must be brought separately. See Fed. R. Civ. P. 20(a)(2) (“Persons . . . may be

joined in one action as defendants if: (A) any right to relief is asserted against them

jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B) any

question of law or fact common to all defendants will arise in the action.”). The

Plaintiff’s amended complaint raises a series of unrelated events connecting

twenty-two defendants whose only joint connection is that they all allegedly had

some interaction with the Plaintiff at some point during his incarceration. This

connection alone is insufficient to join the defendants into a single action as the

Plaintiff attempts to do so here. While misjoinder is not the basis for dismissal, it

provides another example of the Plaintiff’s failed attempt to raise an actionable

complaint despite being given several opportunities to do so by the Court.

                                          6
        Case 3:19-cv-01060-VLB Document 32 Filed 02/08/21 Page 7 of 7




      The Court has afforded the Plaintiff significant latitude to correct his

complaint. The Court has also provided him instructions on numerous occasions,

and he has ignored them all. The Plaintiff was warned twice that the continual

failure to comply with the Court’s order to file a compliant amended complaint will

result in the dismissal of this action. See Dkt.s 28, 25. This case was filed over a

year ago and there has yet to be an actionable complaint filed. Therefore, the Court

denies the Plaintiff’s sixth motion to amend. The case is dismissed with prejudice

as another opportunity to amend would be futile.

      IT IS SO ORDERED.

                                             ____/s/______________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated this day in Hartford, Connecticut: February 8, 2021




                                         7
